Citation Nr: 1400764	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include bone and nerve damage.  


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to December 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   


The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In a November 2012 written statement, the Veteran requested a Travel Board hearing at the Hartford RO.  To date, the Veteran has not been scheduled for a Travel Board hearing.  Thus, a remand is required in order to afford the Veteran a hearing at the local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the local RO in Hartford, Connecticut, before a Veterans Law Judge.  Provide the Veteran the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


